Citation Nr: 0829822	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a personality disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk







INTRODUCTION

The veteran served an active duty from March 1985 to August 
1987.

This matter comes before the Board of Veterans' Appeal 
(Board) from June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for personality disorder.  


FINDINGS OF FACT

Medical evidence shows that the veteran is diagnosed to have 
a personality disorder.


CONCLUSION OF LAW

Service connection for the veteran's personality disorder is 
precluded by applicable laws and VA regulations. 38 U.S.C.A. 
§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303(c), 4.9, 4.127 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 
104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski,  2 Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The veteran is claiming service connection for personality 
disorder as a result of active duty service.  Personality 
disorders are not considered to be diseases or injuries 
within the meaning of veteran's benefits legislation, and are 
not eligible for service connection.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(c), 4.9, 4.127 (2007).  The 
provisions pertaining to personality disorders in 38 C.F.R. 
§ 3.303(c) are a valid exercise of the authority granted to 
the Secretary of Veterans Affairs.  Winn v. Brown, 8 Vet. 
App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

VA and non-VA medical records after service do not show that 
the veteran has been treated or diagnosed to have any 
acquired psychiatric disorder that would be subject to 
service connection.  Service records show that the veteran 
complained of depression due to stress reaction during his 
military duty and VA medical records show that the veteran 
has always been prone to depression and withdrawal since his 
early childhood.  However, the service records indicate that 
he was discharged from service in August 1987, and his 
discharge certificate notes that the reason for separation 
was a personality disorder.  The record specifically 
concludes that all of the veteran's symptoms were a part of a 
long-standing personality disorder.  The service medical 
records clearly state that the veteran was suspected of 
malingering. In addition, the service treatment record of 
April 1987 shows that the veteran wished to be discharged 
from military duty.  Thus, the evidence fails to establish 
that the veteran was diagnosed with any psychiatric 
disability for which service connection can be granted.  He 
is diagnosed only with a personality disorder.

Accordingly, the veteran's claim must be denied due to the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Service connection 
may not be granted for the veteran's personality disorder 
because it is not considered a disease or injury within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007) are applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of his claim.   


ORDER

Service connection for a personality disorder is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


